Citation Nr: 1544021	
Decision Date: 10/15/15    Archive Date: 10/21/15

DOCKET NO.  13-00 131A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for sleep apnea, originally claim as a sleep impairment. 

2.  Entitlement to service connection for sleep apnea.  

3.  Entitlement to a disability rating in excess of 20 percent for diabetes mellitus.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Patricia Veresink, Counsel


INTRODUCTION

 The Veteran had active duty service from March 1978 to April 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from February 2010 and August 2012 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The denial of service connection for sleep impairment was continued in a subsequent January 2011 rating decision. 

The Veteran testified at a hearing before the Board in August 2015 before the undersigned Veterans Law Judge.  A copy of the transcript of that hearing has been associated with the record on appeal.

The issues of entitlement to service connection for sleep apnea and entitlement to an increased disability rating for diabetes mellitus are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  An August 2007 rating decision denied service connection for sleep impairment; the Veteran never filed a timely notice of disagreement regarding that decision, and no new and material evidence was submitted to VA within the applicable appeal period.

2.  New evidence that relates to an unestablished fact necessary to substantiate the claim and that raises a reasonable possibility of substantiating the claim of service connection for a sleep impairment has been received since the August 2007 rating decision.


CONCLUSIONS OF LAW

1.  The August 2007 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2002), 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103 (2007); currently, 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103 (2015).  

2.  New and material evidence has been received since the August 2007 denial of reopening service connection for sleep impairment to reopen the claim.  38 U.S.C.A. §§ 1110, 1131, 5103, 5108 (West 2002); 38 C.F.R. §§ 3.156, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence - Hearing Loss

The Veteran's claim to reopen involves a claim of entitlement to service connection for sleep impairment, currently diagnosed as obstructive sleep apnea.  Applicable law provides that service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  This means that the facts establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

A review of the record shows that a claim of service connection for sleep impairment was originally denied in August 2007.  The Veteran did not file a notice of disagreement regarding the August 2007 rating decision.  Therefore, that decision became final.  38 U.S.C.A. § 7105(c) (West 2002), 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103 (2007); currently, 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103 (2015).  The Veteran also did not submit any information or evidence within one year of the August 2007 rating decision to render the decision non-final for VA purposes.  See 38 C.F.R. § 3.156(b) (2015); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2011) (holding that when statements are received within one year of the rating decision, the Board's inquiry is not limited to whether the statements constitute notices of disagreement, but whether they include the submission of new and material evidence under 38 C.F.R. § 3.156(b).).

As a general rule, a claim shall be reopened and reviewed if new and material evidence is presented or secured with respect to a claim that is final.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  When an appellant seeks to reopen a final decision, the first inquiry is whether the evidence presented or secured after the last disallowance is "new and material."  

Under 38 C.F.R. § 3.156(a), new evidence means evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

When determining whether a claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  In order for evidence to be sufficient to reopen a previously denied claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312 (1990).  Furthermore, material evidence could be "some new evidence [that] may well contribute to a more complete picture of the circumstances surrounding the origin of the Veteran's injury or disability, even where it will not eventually convince the Board to alter its rating decision."  Hodge v. West, 155 F. 3d 1356, 1363 (Fed. Cir. 1998).  If it is determined that new and material evidence has been received, the claim must be reopened and VA may then proceed to the merits of the claim on the basis of all the evidence of record.  The Court has held that there is a very low threshold for reopening claims, stating that the requirements in the regulations that the evidence "raises a reasonable possibility of substantiating the claim" should be read as enabling reopening rather than precluding it.  Shade v Shinseki, 24 Vet. App. 110 (2010).

In this case, the RO originally denied service connection for sleep impairment in August 2007, finding that the Veteran's complaints of sleep impairment constituted a symptom with no underlying diagnosis.  Regardless of the RO's determination, the Board is not bound by that determination as to whether the claim should be reopened, and must nevertheless consider whether new and material evidence has been received.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

Since the prior final rating decision in August 2007, VA has received additional evidence that specifically diagnoses the Veteran with sleep apnea.  This evidence constitutes new evidence as it was not previously submitted to agency decisionmakers.  It is not cumulative or redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened.  

Again, the U.S. Court of Appeals for Veterans Claims (Court) has held that section 3.156(a) "must be read as creating a low threshold" which "suggests a standard that would require reopening if newly submitted evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim."  Shade v. Shinseki, 24 Vet. App. 110, 117-18 (2010).  Given this standard, the Board finds that the additional evidence is new and material within the meaning of 38 C.F.R. § 3.156, warranting reopening of the claims of service connection for sleep impairment, currently claimed as obstructive sleep apnea.



ORDER

New and material evidence having been received, the claim of entitlement to service connection for sleep impairment, now claimed as sleep apnea, is considered reopened.


REMAND

During the August 2015 hearing, the Veteran reported that in February 2015 he was found unconscious with a blood sugar of 40.  The records from this event are not associated with the claims file and seem to indicate a worsening of the Veteran's symptoms.  Additionally, the Veteran's records are conflicting regarding whether the Veteran requires regulation of activities.  The RO should attempt to obtain and associate with the claims file all outstanding VA treatment records, as well as any treatment records outside of VA related to the February 2015 incident.  The Veteran should then be afforded a VA examination, which should specifically address regulation of activities.  

Regarding the Veteran's claim of entitlement to service connection for sleep apnea.  The Veteran has claimed that his sleep apnea is directly related to his HIV, diabetes, neuropathy, and hypertension or, in the alternative, that it is aggravated by these disabilities.  The Board notes that the VA examiners have addressed whether the Veteran's sleep apnea is directly related to his HIV, but have not addressed aggravation.  Additionally, the claims related to his other disabilities also should be addressed by a medical professional.  Therefore, the Board finds that a new VA examination and opinion is necessary to determine whether entitlement to service connection is warranted.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran to determine where he received treatment in February 2015 after being found unconscious.  Request a release from the Veteran for any private hospital records and attempt to obtain and associate those records with the claims file.  The Board notes that two attempts must be made to obtain any private treatment records unless the first attempt demonstrates that further attempts would be futile.  

If private records are identified but not obtained, the RO must notify the Veteran of (1) the identity of the records sought, (2) the steps taken to obtain them, (3) that the claims will be rated based on the evidence available, and (4) that if the records are later obtained the claim may be readjudicated.

2.  Obtain and associate with the claims file all VA treatment records for the Veteran dated from August 2012 to the present.  All attempts to obtain these records should be documented in the claims file.  

3.  After associating all pertinent outstanding records with the claims file, schedule the Veteran for a VA examination regarding his sleep apnea.  The examiner should review the claims file, and then address the following questions:

a.)  Is it at least as likely as not (50 percent probability or more) that the Veteran's sleep apnea began in service, was caused by service, or is otherwise related to service?  The examiner should address the Veteran's wife's statements regarding his snoring during service, as well as his prescribed Elavil.  

b.)  If the above opinion is negative, then the examiner is asked to provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's sleep apnea was caused or aggravated by the Veteran's service-connected HIV/AIDS, diabetes, neuropathy, or hypertension?

Aggravation is defined as a permanent worsening beyond the natural progression of the disability.

A complete rationale must be provided for any opinion offered.

4.  Schedule the Veteran for a VA examination to ascertain and evaluate the current level of severity of the Veteran's diabetes mellitus.  The examiner should review the claims file in conjunction with the examination.  Any medically indicated special tests should be accomplished.  The examiner should clearly report the extent of the Veteran's disability in accordance with VA rating criteria.

A complete rationale must be provided for any opinion offered.

5.  The Veteran must be advised of the importance of reporting to the VA examination and of the possible adverse consequences, to include the denial of his claim, of failing, without good cause, to so report.  See 38 C.F.R. § 3.655 (2014).  A copy of the notification letter advising him of the time, date, and location of the scheduled examination must be included in the claims folder and must indicate that it was sent to his last known address.  If he does not report, the claims folder must indicate whether the notification letter was returned as undeliverable.

6.  Then, readjudicate the appeal.  If the benefits sought on appeal are not granted, issue the Veteran and his representative a supplemental statement of the case and provide the Veteran an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


